                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                    MILWAUKEE DIVISION

           SCOTT STEELE,                                 CASE NO. 2:19-CV-01879

           Plaintiff,                                    JUDGE LYNN S. ADELMAN

           v.

           SCRIPPS MEDIA INC.,

           Defendant.


                         JOINT REQUEST TO APPOINT MEDIATOR



         Defendant Scripps Media Inc. d/b/a. WTMJ-TV (“Defendant”) and Plaintiff Scott Steele

(jointly, the “Parties”), hereby jointly request this Court to appoint a Magistrate Judge as

mediator for this case. After conference, the parties respectfully request this Court to assign

either Magistrate Judge William E. Callahan or Magistrate Judge Aaron E. Goodstein to mediate

this case at the next mutually available date.

         Respectfully submitted,

          /s/M. Scott McIntyre_______                  /s/ Stephen E. Kravit___________
          M. Scott McIntyre (OH 0075298)               Stephen E. Kravit (WI 1016306)
          BAKER & HOSTETLER LLP                        KRAVIT, HOVEL & KRAWCZYK s.c.
          312 Walnut Street, Suite 3200                825 North Jefferson, Fifth Floor
          Cincinnati OH 45202-4074                     Milwaukee, WI 53202
          Telephone: 513.852.2622                      Telephone: 414.271.7100
          Facsimile: 513.929.0303                      Facsimile: 414.271.8135
          Email: smcintyre@bakerlaw.com                Email: kravit@kravitlaw.com

          Attorney for Defendant                       Attorney for Plaintiff




4847-1218-0659.1
                Case 2:19-cv-01879-LA Filed 02/05/20 Page 1 of 1 Document 8
